                                                                EXHIBIT 1
Case: 1:20-cv-00989 Document #: 35-1 Filed: 04/01/21 Page 1 of 4 PageID #:129
                                                                EXHIBIT 1
Case: 1:20-cv-00989 Document #: 35-1 Filed: 04/01/21 Page 2 of 4 PageID #:130
                                                                EXHIBIT 1
Case: 1:20-cv-00989 Document #: 35-1 Filed: 04/01/21 Page 3 of 4 PageID #:131
                                                                EXHIBIT 1
Case: 1:20-cv-00989 Document #: 35-1 Filed: 04/01/21 Page 4 of 4 PageID #:132
